RECEIVED

 

FEB 2 7 2919 UNITED sTATES DISTRICT coURT
mm WESTERN DISTRICT OF LOUISIANA
wEsTEnN oqéidn$gf'<£)'Fcli'ggl'§lAN/\ ALEXANDRIA DIVISION

ALExANDmA. LoucscANA
DONTRALE DEMARKO CIVIL ACTION NO. 1517'CV'01041
PHILLIPS,
Petitioner
VERSUS JUDGE DRELL
DARREL VANNOY, MAGISTRATE JUDGE PEREZ'MONTES
Respondent

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de 110V0) review of
the record including the objections filed herein, and having determined that the

findings and recommendation are correct under the applicable laW§

 

IT lS ORDERED that Phillips’s Petition for Writ of Habeas Corpus filed under
28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

IT IS FURTHER ORDERED that Phillips’s Motion for Writ of l\/[andamus (Doc.
33) is DENIED AS l\/IOOT.

THUS ORDERED AND SIGNED in Chambers at AleXandria, Louisiana, on

“Tf:
this L( day of February, 2019.

     

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

